TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00645-CV



                               Miriam L. Stansberry, Appellant

                                                 v.

                 Texas School for the Blind and Visually Impaired, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
     NO. D-1-GN-13-003462, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was due on March 6, 2015. On March 25, 2015, this Court notified

appellant that her brief was overdue and that her appeal could be dismissed for want of prosecution

unless she filed a brief or responded to the notice by April 6, 2015. To date, appellant has neither

filed a brief nor responded to this Court’s notice. Accordingly, we dismiss this appeal for want of

prosecution. See Tex. R. App. P. 38.8(a); 42.3(b).



                                              __________________________________________

                                              Scott K. Field, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed for Want of Prosecution

Filed: May 22, 2015